DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information Matter
Please note, the instant Non-Provisional application (17/492,859) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/492,859, all further correspondence regarding the instant application should be directed to the Examiner.

Election/Restriction1
35 U.S.C. § 121 recites: “If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.”
The instant application contains claims directed to the following patentably distinct species:
Species I, drawn to an embodiment as depicted in Figures 6–7; described in paragraphs 91–105 of the Specification; and defined by claims 1–5.
Species II, drawn to another embodiment as depicted in Figure 4–5; described in paragraphs 77–89 of the Specification; and defined by claims 6–11.
The species are independent because they are not disclosed as capable of use together and they are not connected in any of design, operation, or effect under the disclosure.  See MPEP § 806.04(b).  In addition, these species are not obvious variants of each other based on the current record.  
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicants are required under 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under § 1.143.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicants traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. § 1.141.

Summary
In summary, Applicants have one of two options:
(i) The election of Species I (claims 1–5); and
	(iii) The election of Species II (claims 6–11).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
    

    
        1 Compare 16/572,491 (Office action mailed Nov. 20, 2020 and Spec. 46–52 (Claims App’x) filed Sept. 16, 2019), with 17/492,859 (instant Office action and Spec. 46–49 (Claims App’x) filed Oct. 4, 2021).